Title: To James Madison from Robert Ritchie, 18 September 1801
From: Ritchie, Robert
To: Madison, James


					
						Sir,
						On Board the Brig General Warren, Pennsyla. Quarentine Ground. 18 Sepbr. 1801
					
					Permit me to inform you that business peculiarly 

interesting to me, having subjected me to visit America I 

arrived here this day direct from Port Republicain.
					The suddeness of my descision to this step, 

precluded me from earlier anouncing it to you, but I beg leave 

to assure you that from the measures I have taken and 

arrangement made with Mr. John Linn a young american 

Gentleman who has acted as my assistant ever Since I held 

my appointment as Consul for the United States I feel 

confident that my public duties will be satisfactorily 

discharged during my absence.  Had I not been fully 

persuaded of this circumstance I should not on any 

consideration have left my seat of residence.
					I take the liberty Sir of solliciting thro’ you the 

sanction of the President for my remaining the few months in 

America my business will require, and if I may expect the 

favour that you will inform me thereof.
					On this occasion I wish to conduct myself in such a 

manner as to evince the high respect & consideration I 

entertain for the Government of my Country.  I have the honor 

to be very respectfully your Obt. He. Servt.
					
						Rob Ritchie
						Consul of the US of America for Port au Prince & 

its destrict
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
